DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/2021 and 3/25/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-10, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KR20170037380 (translation enclosed) in view of US 2017/0152484 A1 (hereafter, “Cho” et al.) and CN107496346 (hereafter, “Chen”, translation enclosed).
	The instant claims are drawn to a method comprising steps of preparing a composition comprising exosomes derived from rose stem cells as an active ingredient, treating a skin of a subject with the composition, and promoting collagen production but reducing cytotoxicity in the skin.  The last step of “promoting collagen production but reducing cytotoxicity in the skin” is interpreted to be a functional effect of performing the first two “preparing” and “treating” steps claimed since a process of use and its effects are inseparable.  Exosomes are interpreted to be extracellular vehicles produced in the endosomal compartment of most eukaryotic cells.
	KR20170037380 teaches cosmetic compositions containing plant extract-derived extracellular vesicles and shows effects of improving skin condition including wrinkle-amelioration effects (see abstract, in particular).  KR20170037380 includes rose plants among the plant source of extracellular vesicles (see lines 1-10 of claims section of translation in particular).
	KR20170037380 does not specify exosomes in particular as  a type of extracellular vesicles to be employed; exosomes are considered a species of the extracellular vesicle genus.  Cho cures this deficiency.
	Cho teaches stem cell-derived exosomes for inducing tissue regeneration (see title, in particular) upon topical application such as in the form of a lotion composition (see [0034] and [0141] in particular) which is noted to constitute the step of “treating a skin of a subject with the composition” as in claim 1 (see also limitation of claims 3, 5, 6, 7, 10, 13, 15).  Cho specifies that the stem cells may be plant-derived stem cells (see [0017]).  Cho teaches the state of the art for deriving and isolating exosomes from stem cells (see [0011]).
	Both KR20170037380 and Cho are directed to methods of extracting and using plant-derived extracellular vesicles for cosmetic tissue treatment.  It would have been prima facie obvious to one of ordinary skill in the art to use Cho’s method of isolating exosomes from plant stem cells for topical treatment.  One would have been motivated to do so since Cho teaches that the good isolation procedures facilitate good effects of stem cell differentiation, adipose tissue regeneration, whitening, wrinkle improvement, and skin regeneration benefits (see [0011]).
	Neither KR20170037380 nor Cho specifies rose stem cells in particular to be employed from the rose plant of KR 20170037380 or the generically disclosed plants of Cho.
	Chen et al. cure this deficiency.  Chen teaches antiaging compositions for skin care products wherein the products comprise rose stem cell products (see title in particular).  Chen teaches that the rose stem cells are obtained by taking fresh branches of rose, surface sterilizing, peeling xylem, obtaining a solution and culturing wherein callus are included (see “Equivalent Abstract” translation)(limitations of claims 1, 2, and 9).  These products are understood to be useful for application to human skin (limitation to claims 7 and 16).
	Cho and Chen are directed to topical treatment with plant-derived stem cell products for tissue growth and/or improvement such as in wrinkle reduction or for anti-aging benefits.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute the particular rose stem cell plant source in KR20170037380 and Cho’s extracellular vesicle and exosome production, with a reasonable expectation of success.  One would have been motivated to do so since both of these generally teach plant sources and since Chen further teaches rose stem cells in particular as a source useful for providing anti-aging benefits upon topical application with no toxic side effect (see Chen “Use” and “Advantage” sections of translation)(limitations of claims 1, 8).

Claim(s) 4, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KR20170037380 (translation enclosed) in view of US 2017/0152484 A1 (hereafter, “Cho” et al.) and CN107496346 (hereafter, “Chen”, translation enclosed) as applied to claims 1-3, 5-10, 13, 15, and 16 above, and further in view of WO2016/057513 A1 (hereafter, “Monibi” and CN104922051A (translation enclosed).
	The teachings of KR20170037380, Cho, and Chen have been delineated above.  None of these specifies a patch or mask type product stepwise process of use as encompassed in claims 4, 11, and 15.  It is noted that the limitation of claim 12 is otherwise addressed above in regard to claim 6.  Monibi and CN104922051 cure this deficiency.
	Monibi teaches topical skin care formulations comprising Calendula and Rooibos active agents wherein these components may be included in a cream, serum, or tincture, or similar formulation for topical application such as a lotion, mask, patch or the like (see page 5, second full paragraph).  Moreover, the formulations may be used in several embodiments combined as a skin care system such as in a cleanser, a facial mask, a facial scrub, a serum, a cream, and a serum cream wherein the method of using the formulation can include multiple steps including using a mask and applying a cream each comprising the active agents wherein the regimen is used to treat wrinkles of the skin (see paragraph bridging pages 6 and 7).
	CN104922051 A teaches cream type products intended for topical application to treat wrinkles wherein various plant components are similarly used with calendula and rose components useful for improving skin texture (see abstract in particular; see also paragraph near end of page 6/15 of translation).  The formulations may be in the form of masks or creams for instance.
	The previously cited references are directed to skin-treating such as wrinkle reducing methods and formulations, and Monibi and CN104922051 are both directed to compositions and methods for treating wrinkles such as using plant-derived agents in lotion, cream, and mask methods of treatment.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the multi-step regimen comprising for instance a serum, mask, and lotion steps each comprising wrinkle-treating active agents as taught by Monibi for delivering the formulations of KR20170037380, Cho, and Chen, with a reasonable expectation of success.  One would have been motivated to do so since CN104922051A teaches anti-wrinkle treatment procedures including both calendula and rose components equivalently useful for topical application and equivalently applicable using a cream formulation or a mask product.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617